DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (2/5/2022) amended claims 1, 4, 6, 8, 17 and 20, canceled claim 5 and added new claim 21.    
Examiner acknowledges applicant summary of interview conducted on 1/20/2022.  
Amended claims 1 and 17 overcome prior rejection under 35 USC 112(a) (re “most likely”) and is hereby withdrawn.           
Claims 1-4 and 6-21 are currently pending in this final office action.

Response to Arguments
Applicant arguments (pgs 19-24) relative to the rejection of claims 1-4 and 6-21 under 35 USC 103 have been considered and are found persuasive. The cited art does not show amended claim language that shows training a machine learning model and determining likelihood of success of exemptions to authentication challenges. Prior rejections over previously cited art are hereby withdrawn. 
Applicant arguments (pgs 12-18) relative to the rejection of claims 1-4 and 6-21 under 35 USC 101 have been considered and not found persuasive. 
    Argument III.A Applicant asserts that the claims are not directed to an abstract idea (pg 13)…
Response:  For previously presented claims, Examiner identified an abstract idea and proceeded with analysis under 2019 Peg guidelines. However, Applicant arguments appear directed to amended claims, asserting that elements corresponding to human activity have not been identified by the Examiner.  Examiner respectfully directs applicant to October 2019 Update: SME, pg 5, where the sub-grouping – certain methods of human activities (that include commercial interactions) are explained to encompass certain activity between a person and a computer.  The instant claims are making a determination regarding a payment transaction from a user and whether exemptions will avoid an authentication challenge for the user. That computers are used to implement this abstract idea regarding a payment transaction does not preclude the claim from reciting an abstract idea.   
   Argument III.B Applicant asserts (pgs 14-16) the office action fails to properly evaluate …integrate a practical application…
Response:   Applicant asserts that claimed improvements to the functioning of computer systems were not considered by the Office and that the claimed subject matter improves computer functioning.   The Office notes that features or functionality that supposedly brings about a technological improvement must be identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (See e.g. Berkheimer v HP Inc (CAFC 2018-2-8), Slip opinion at 15-16).  
  The Office notes that upon recitation of an abstract idea and determination of claim limitations being directed to that abstract idea (as required by 2019 PEG), additional claim elements are considered for determination of a practical application or something significantly more than the abstract idea.  The Office has identified an abstract concept in the claims that fits the category of certain methods of organizing human activity  as the claim limitations describe mitigating risk as relates to authentication requirements for transactions (e.g., determining whether a requested payment transaction qualifies for an authentication exemption, based on training a machine learning model to predict likelihood of successful exemptions and ranking, and managing the requested payment transaction based on the determination).  Exemplary claim 1, as a whole, merely recites the implementation of the abstract idea on a computer or alternatively merely uses a computer as a tool to perform the abstract idea. The additional elements include computing devices and software used to implement the abstract idea (see detailed arguments below under 35 USC 101 section). 
   Applicant alleges technical advantages recited or inherently provided by claimed embodiments, but does not provide an explanation of how the particular claim limitations improve computer functioning or a particular technology.  Applicant asserts improvements to a computing system – e.g., reduce network latency (pg 14-15).  Items 1, 2 and 6 appear to address communication as relates to determination of an exemption, which of itself is recited as a part of the abstract idea, and as such, may be considered an improvement to the abstract idea but does not recite an improvement to the functioning of a computer system.   Applicant has merely alleged improving prediction of when an exemption may be successful and requesting an exemption based on a prediction, which of itself is a business process, and part of the abstract idea, as associated with determinations being made about potential transactions.   Computer components – the identified additional elements – are merely being used as tools to implement the abstract idea. (e.g., see McRO, Inc. v Bandai Namco Games Am., Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016)) (“We…look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”) (citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir.)2016)).   
   Items 3 and 4 appear to address risk mitigation as regards a need to communicate user information and a type of transaction that may be low risk.  If less user information is required to be communicated this could improve process security, and as a part of the abstract idea, this may indeed be the case; however, improved computer functioning is not here evident based on the information that is or is not communicated.  Item 4 merely recites a result of the abstract idea being less frustration to a user; however, this is not evidencing computer functioning improvement, rather it may be an improvement to the abstract idea itself.   The arguments presented in items 5, 7, 8 and 9, as relates to user interfaces, plugins and device specific authentication factors biometric, are not commensurate with the scope of the claimed invention.  Accordingly, rejection under 35 USC 101 is maintained or the amended claims.
    Argument III.C (pgs 17-19)…fail to properly evaluate whether claims 1-4 and 6-20 provide an inventive concept …
   Applicant asserts improvement to methods of payment processing, which of itself fits a category of abstract idea - commercial interaction, where improvement to the process is improving the abstract idea and not computer functioning or technology.   Arguments presented above in argument III.B are also applicable here.  Furthermore, additional elements – i.e., computer components, devices, software – as identified below, are analyzed as being generic computer components and specified at a high level of generality, as satisfying 2019 PEG guidance related to step 2B, inventive concept.    The machine learning also recites an additional element that is programming of a computer (software) to perform data analysis, and is used to implement the abstract idea (MPEP 2106.05(f)).  Accordingly, rejection of the claims under 35 USC 101 is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which appears to not be sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   Re claims 1, 4 and 17:  the claim includes subject matter that is considered inappropriate new matter because the amended limitations recite “train…machine learning model” (in claims 1, 4 and 17) and other subject matter appear to not be sufficiently supported in the specification. The limitation reads that a machine learning model is trained “on” respective outcomes of exemptions to an authentication challenge.  What does it mean to be trained on an “outcome”?  As an outcome appears to be either “successful” or “denied” (per the last line of the claim limitation), it is not clearly supported in the specification as to how a model is trained on this.   For examining, merely interpreted as training a model and using it to determine a likelihood of success for an exemption.  
   Dependent claims 2, 3 and 21, claims 6-16 and claims 18-20 are similarly rejected because they do not cure the deficiencies of claims 1, 4 and 17 from which they respectively depend. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Re claims 1 and 17:  Claim 1 recites, in the 6thh limitation,…identify a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies that has the greatest corresponding likelihood of success…  The 4th limitation of claim 17 is similar.  The term “greatest,” as references likelihood, is a relative term which renders the claim indefinite. The specification indicates that success is defined as avoiding an authentication challenge (see specification, para 27), but the specification does not provide a standard for ascertaining the requisite degree of “greatest,” and one of ordinary skill in the art would not be reasonably apprised of the scope. Furthermore, as an outcome of a model appears to be either “successful” or “denied,” the association of “greatest” to describe an outcome that  indicate either successful (e.g., yes) or denied (e.g., no) is not clear. 
  Dependent claims 2, 3 and 21 and claims 18-20 are similarly rejected because they do not cure the deficiencies of claims 1 and 17 from which they respectively depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception.   

Step 1
Claims 1-3 and 21 recite a non-transitory computer-readable medium, which is a statutory category of invention. Claims 4 and 6-16 recite a system comprising at least one computer device. Claims 17-20 recite a method.  All are statutory categories of invention. (Step 1: Yes)

Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, independent claim 1 at its core recites the abstract idea of:
     train an exemption success…model on respective outcomes of a plurality of different exemptions from an authentication challenge performed by a payment issuer for a plurality of transactions, the exemption success…model being trained on the respective outcomes being in correlation with one or more user characteristics and one or more transaction characteristics, the respective outcomes being either a successful exemption or a denied exemption;
    determine a corresponding likelihood of success for respective ones of the
plurality of different exemptions based at least in part on the exemption success…model; 
    determine a ranking of the plurality of different exemptions based at least in part on the corresponding likelihood of success for the respective ones of the plurality of different exemptions;
      receive a payment transaction for a user account using a payment instrument from the payment issuer;
     determine, for the plurality of different exemptions, whether the payment transaction qualifies for the respective ones of the plurality of different exemptions;
      identify a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies that has the greatest corresponding likelihood of success to avoid the authentication challenge performed by the payment issuer according to the ranking;
       submit the payment transaction for processing by the payment issuer with the particular exemption requested;
      determine that the particular exemption has been approved by the payment issuer; and 
     refrain from redirecting a client…associated with the user account to the authentication challenge performed by the payment issuer.
   Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: fundamental economic principles, as the claim limitations describe mitigating risk as relates to authentication requirements for transactions (e.g., determining whether a requested payment transaction qualifies for an authentication exemption, based on training a machine learning model to predict likelihood of successful exemptions and ranking, and managing the requested payment transaction based on the determination). The recited computing device and client device do not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)


Step 2A, Prong 2
   The judicial exception is not integrated into a practical application.  The claim recites additional elements- non-transitory computer readable medium, computing device, client device. The additional computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 19 and 35 (client device), 19, 20, 35 (computing device); paras 127,128 (non-transitory computer readable medium)) such that the devices and software are generic components merely being used as tools (“apply it”) to perform the abstract idea (MPEP 2106.05(f)). The claim recites an additional element – machine learning – which merely recites programming of a computer to perform the claimed data analysis used to determine a likelihood of success for a requested exemption, i.e., to implement the abstract idea. (MPEP 2106.05(f))  

Step 2B
   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. For similar reasons as discussed above with respect to integration of the abstract idea into a practical application, the additional elements further fail to provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is not patent eligible. (Step 2B – No).
Dependent claims 2 and 3 further define the abstract idea that is present in independent claim 1. Claim 3 recites additional element – computing device – for which arguments similar to claim 1 are applicable.  Claim 21 further describes the additional element – machine learning model – by describing its specificity to an issuer.  These dependent claims – 2, 3 and 21- do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Regarding independent claim 4:  the claim at its core recites the abstract idea of:
      train an exemption success…model on respective outcomes of a plurality of different exemptions from an authentication challenge performed by a payment issuer for a plurality of transactions, the exemption success…model being trained on the respective outcomes being in correlation with one or more user characteristics and one or more transaction characteristics, the respective outcomes being either a successful exemption or a denied exemption;
     receive a payment transaction for a user account using a payment
instrument from the payment issuer;
    determine, for the plurality of different exemptions, whether the payment
transaction qualifies for respective ones of the plurality of different exemptions;
and
    identify a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies based at least in part on a corresponding likelihood of success for respective ones of the subset of the plurality of different exemptions based at least in part on the exemption success…model.
     Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: fundamental economic principles, as the claim limitations describe mitigating risk as relates to authentication requirements for transactions (e.g., determining whether a requested payment transaction qualifies for an authentication exemption, based on training a machine learning model to predict likelihood of successful exemptions). The recited computing device does not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
   The judicial exception is not integrated into a practical application.  The claim recites additional elements- computing device, exemption selection engine (software). The additional computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 19, 20, 35 (computing device; para 22, fig 1(exemption selection engine)) such that the devices and software are merely being used as tools (“apply it”) to perform the abstract idea (MPEP 2106.05(f)). The claim recites an additional element – machine learning – which merely recites programming of a computer to perform the claimed data analysis used to determine a likelihood of success for a requested exemption, i.e., to implement the abstract idea. (MPEP 2106.05(f))   Re step 2B, similar arguments as presented for claim 1 are applicable. 
Dependent claims 6 -16 are also rejected under 35 USC 101.    
   Dependent claims 6-8 and 16 further define the abstract idea by describing further exemptions and transactions based on the exemptions – i.e., ranking exemptions (claim 6), transaction based on exemption (claim 7,8), reporting an exemption (claim 16).  The claims recite additional elements – computing device (exemption selection engine, payment handling service executable on the device), machine learning (clm 6, 8) – for which arguments related to the additional element, computing device and machine learning, from claim 1 are applicable. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Dependent claims 9 and 10 further define the abstract idea by describing (claim 9) and requesting an exemption (claim 10).  The claims recite additional elements – plugins executable in the computing device.  Such recitation is of software that adds new functions to a host program (e.g., see specification, para 29).  As such, arguments are similar to claim 4 as relates to software (the engine of claim 4) functioning on the computing device.  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  
   Dependent claims 11-15 further define the abstract idea by describing different exemptions – i.e., designated payee (11), recurring payment (12), payee initiated transaction (13), transaction value below threshold (14), authentication challenge performed by payee(15).   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.

Regarding independent method claim 17:  the claim at its core recites the abstract idea of:
     training…, an exemption success…model on respective outcomes of a plurality of different exemptions from an authentication challenge performed by a payment issuer for a plurality of transactions, the exemption success…model being trained on the respective outcomes being in correlation with one or more user characteristics and one or more transaction characteristics, the respective outcomes being either a successful exemption or a denied exemption;
     receiving,…, a payment transaction for a user account using a payment instrument from the payment issuer;
     determining,…, for the plurality of different exemptions, whether the payment transaction qualifies for respective ones of the plurality of different exemptions;
     identifying,…, a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies that has a greatest likelihood of success to avoid the authentication challenge performed by
the payment issuer according to the exemption success…model; and
     submitting,…, the payment transaction for processing by the payment issuer with the particular exemption requested.    
    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: fundamental economic principles, as the claim limitations describe mitigating risk as relates to authentication requirements for transactions (e.g., determining whether a requested payment transaction qualifies for an authentication exemption, based on training a machine learning model to predict likelihood of successful exemptions and managing a payment transaction based on the determination). The recited one or more computing devices do not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims 18-20 further define the abstract idea recited in claim 17 from which they depend - i.e., claims 18 and 19 further describe a denied exemption and an approved exemption.  Claim 20 further describes ranking of the exemptions. Claim 20 recites additional element - machine learning– for which arguments similar to arguments from claim 1 are applicable. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Therefore, claims 1-4 and 6-21 are not patent eligible under 35 USC 101. 

Conclusion
      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696